Citation Nr: 1037839	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  06-16 477	)	DATE
	)
	)


Received from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for compensation purposes for 
periodontal disease.



ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel




INTRODUCTION

The Veteran had active military service from May 1958 to April 
1961.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal of a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  Jurisdiction over the Veteran's claims file was 
transferred to the RO in Cleveland, Ohio, in May 2005.  

A claim of service connection for periodontal disease was denied 
by the Board in October 1998.  The Board denied the Veteran's 
petition to reopen the previously denied claim in a decision 
dated in July 2008.  The Veteran appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims (Court), 
which issued a decision in May 2010 setting aside the Board's 
July 2008 decision and remanding the claim to the Board for 
further adjudication.  

The Board acknowledges that following certification of the 
Veteran's appeal by the Cleveland RO to the Board in September 
2006, the Veteran submitted additional evidence.  This evidence 
was received by the Board in March 2007.  The Board notes, 
however, that the Veteran waived initial RO consideration of this 
evidence in writing and requested that the Board review the newly 
submitted evidence in the first instance.  There is thus no need 
for the Board to remand for review of this evidence by the RO.  
See 38 C.F.R. § 20.1304 (2009).

Because the underlying claim of service connection was previously 
denied in 1998, the Board must now address the question of 
whether new and material evidence has been received to reopen the 
Veteran's claim.  This is so because the issue goes to the 
Board's jurisdiction to reach the underlying claim and adjudicate 
the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, 
the Board is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Hence, the Board has characterized the claim of service 
connection for periodontal disease as a claim to reopen.


FINDINGS OF FACT

1.  In a July 1994 rating decision, the RO denied the Veteran's 
claim for service connection for periodontal disease.  The 
Veteran appealed the decision to the Board, which denied the 
claim in a May 1997 decision.  On the Veteran's successful motion 
for reconsideration, the Board again denied the claim via an 
October 1998 decision.  

2.  Additional evidence associated with the claims file since the 
Board's October 1998 denial does not relate to an unestablished 
fact necessary to substantiate the claim of service connection 
for periodontal disease.


CONCLUSIONS OF LAW

1.  The Board's October 1998 denial of the Veteran's claim of 
service connection for compensation purposes for periodontal 
disease is final.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2009).

2.  Evidence received since the Board's October 1998 decision is 
not new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156, 20.1105 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant of what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
In addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

The Board points out that the VCAA expressly provides that 
nothing in the Act "shall be construed to require [VA] to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 5108 of 
this title."  38 U.S.C.A. § 5103A(f) (West 2002).  That 
notwithstanding, the Board finds that all notification and 
development action needed to render a decision as to the 
application to reopen the claim has been accomplished.  
Specifically, with regard to reopening the claim, the RO informed 
the Veteran of the requirements as set forth in 38 C.F.R. § 
3.156(a) by a notice letter in February 2005.  The notice letter 
provided the regulatory language of "new and material" 
evidence.  The Veteran was also told of the evidence and 
information necessary to establishing a claim for entitlement to 
service connection.  Specifically regarding VA's duty to notify, 
the Board finds that the February 2005 notice letter to the 
Veteran apprised him of what the evidence must show to establish 
entitlement to the benefit sought, what evidence and/or 
information was already in the RO's possession, what additional 
evidence and/or information was needed from the Veteran, what 
evidence VA was responsible for getting, and what information VA 
would assist in obtaining on the Veteran's behalf.  

The February 2005 notice letter also notified the Veteran that, 
to be considered material, evidence he supplied must pertain to 
the reason his claim was previously denied.  Further, the October 
2005 statement of the case provided the Veteran specific notice 
of the element of service connection that was the basis for the 
October 1998 denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Moreover, a March 2006 notice letter provided the 
Veteran with the criteria for assigning a disability rating and 
an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The Board concludes that although the complete 
notice required by the VCAA was not provided until after the RO 
initially adjudicated the appellant's claim, "the appellant 
[was] provided the content-complying notice to which he [was] 
entitled."  Pelegrini, v. Principi, 18 Vet. App. 112 (2004).  
Consequently, the Board does not find that the late notice under 
the VCAA requires remand to the RO.  Nothing about the evidence 
or any response to the RO's notification suggests that the case 
must be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Here, although the Veteran's claim has not been reopened by the 
RO and will not be reopened by the Board, reasonable efforts to 
assist the Veteran in his claim have been undertaken.  To that 
end, the Veteran's service treatment records have been obtained 
and associated with the claims file, as have statements from the 
Veteran's private physicians and treatment records from the VA 
Medical Center (VAMC) in Cincinnati, Ohio.  Under these 
circumstances, the Board finds that VA has complied with all 
duties to notify and assist required under 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159.

II.  Analysis

In an October 1998 decision pursuant to the Veteran's successful 
motion for reconsideration of a 1997 decision, the Board denied 
the Veteran's claim of service connection for periodontal 
disease.  The October 1998 decision noted that the evidence did 
not show any medical opinion linking the Veteran's periodontal 
disease to his active military service.  The Veteran did not 
appeal the decision, and it became final.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2009).  Thereafter, in 
January 2005, the Veteran sought to reopen his claim of service 
connection for periodontal disease.

Under pertinent legal authority, VA may reopen and review a claim 
that has been previously denied if new and material evidence is 
submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

Regarding petitions to reopen filed on or after August 29, 2001, 
Title 38 Code of Federal Regulations, Section 3.156(a) defines 
"new" evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

During the pendency of the Veteran's appeal, VA revised 38 C.F.R. 
§ 3.156.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  The 
amended regulation became effective October 6, 2006.  The Board 
notes that none of the revisions, which relate to receipt of 
additional service department records, affects the Veteran's 
pending claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence associated 
with the claims file since the prior final denial is, in fact, 
new.  This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After evidence 
is determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the last 
final denial on any basis to determine whether a claim must be 
reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
Here, as indicated above, the last final denial pertinent to the 
claim was the 1998 Board decision.  Furthermore, for purposes of 
the "new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-
513 (1992).

The Veteran filed his original application for service connection 
for periodontal disease in January 1994.  He contended at that 
time that his in-service strep throat had contributed to his 
periodontal disease.  The RO denied his claim via a July 1994 
rating decision.  In its October 1998 decision denying the 
Veteran's appeal of the July 1994 RO decision, the Board found 
that there was no medical evidence linking his claimed current 
periodontal disease with his military service.  In this regard, 
the Board considered the Veteran's service treatment records, his 
VAMC and private treatment records and his application for 
service connection, as well as statements from the Veteran, 
several private physicians, and friends.  The Board found no 
medical opinion linking the Veteran's post-service periodontal 
disease to his time on active duty, or any incidents that 
occurred during that time, and denied the Veteran's claim.

A review of the evidence added to the record since Board's 
October 1998 decision reflects an August 2005 statement from a 
man who served with the Veteran on active duty.  In his letter, 
the Veteran's friend confirmed that the Veteran underwent 
periodontal surgery while on active duty, which caused him 
additional medical problems such as bleeding gums, jaw and cheek 
pain, and headaches.  The Veteran's friend also asserted that the 
Veteran had told him about ongoing dental problems since his 
discharge from service, requiring multiple treatments.  
Additionally, the Veteran provided a letter dated in April 2006 
from his treating periodontist, who stated that in November 2004, 
the Veteran had undergone osseous surgery on a tooth.  The 
periodontist further stated that the November 2004 surgery was 
"the current history of perio procedures we have on file."  No 
indication was made in the periodontist's letter that the osseous 
surgery was in any way related to the Veteran's time in service, 
either to his in-service periodontal treatment or to his strep 
throat infections.  

The Veteran also submitted photocopies of original and altered 
excerpts from his service treatment records, evidence which was 
previously associated with the Veteran's claims file and was 
considered by the Board in its October 1998 decision.  Similarly, 
the Veteran submitted a duplicate of a February 1995 letter from 
the Veteran's dentist.  This evidence was also previously 
associated with the Veteran's claims file and considered by the 
Board in its October 1998 decision.  

After a review of the evidence mentioned above, the Board finds 
that new and material evidence has not been presented or secured, 
and the claim of service connection for periodontal disease may 
not be reopened.  The evidence is new in the sense that the 
August 2005 buddy statement and the April 2006 letter from the 
Veteran's treating periodontist were not previously before agency 
decision makers.  However, none of this evidence is material for 
purposes of reopening the service connection claim.  Essentially, 
the new evidence is cumulative.  In that connection, the Board 
acknowledges that the Veteran's treating periodontist confirmed 
that the Veteran underwent osseous surgery on a tooth in November 
2004.  However, the periodontist, in his April 2006 letter, 
failed to address whether this surgical intervention was in any 
way related to the Veteran's in-service periodontal surgery, to 
his in-service diagnosis of strep throat, or to any other 
incident during the Veteran's period of active duty.  The Board 
had information before it in 1998 to show that the Veteran in 
fact had ongoing periodontal disease problems, so the 
periodontist's statement does not tend to prove any point not 
already established in 1998.  

The same can be said of the Veteran's statements and the 
statement from the individual with whom the Veteran served.  That 
the Veteran had periodontal problems in service as well as after 
service is not new evidence.  The record before the Board in 1998 
already showed this.  The Board thus concludes that the evidence 
associated with the file subsequent to the October 1998 decision 
is not material because it does not tend to prove any point not 
already proved previously.

In sum, the evidence received since the October 1998 Board 
decision is not material.  As noted in 38 C.F.R. § 3.156(a), new 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  

In considering the Veteran's statements and the statement by his 
friend from service, the Board has, as required by the Court in 
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992), assumed the 
credibility of both the Veteran and his friend for the purposes 
of determining whether their statements constitute new and 
material evidence.  The Veteran and his friend are competent to 
say the Veteran experienced periodontal problems in service and 
thereafter, but such information was known to the Board in 1998.  

The Board observes that the Veteran has contended on his own 
behalf that his current periodontal disease is related to his 
military service.  The Veteran's friend has also stated that he 
knew of the Veteran's in-service periodontal complaints and 
treatment and has been told by the Veteran that, since service, 
the Veteran has experienced problems with jaw and cheek pain and 
has undergone numerous dental procedures.  Lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994).  Lay evidence may in certain circumstances be 
competent to establish medical etiology or nexus.  Davidson, 581 
F.3d at 1316.  

The salient point to be made in this case is that the very facts 
as set forth in the Veteran's new statements and in the statement 
of his friend are ones that were known to the Board in 1998.  The 
Board noted in its earlier decision that the Veteran was alleging 
a relationship between current periodontal problems and military 
service.  It was conceded that the evidence showed that the 
Veteran indeed received treatment in service for periodontal 
disease and that a doctor had treated the Veteran for periodontal 
disease after service.  The newly received evidence does not tend 
to provide any new information.  The 2006 statement by the 
periodontist shows that the Veteran was seen for periodontal 
problems, a point conceded by the Board in 1998 when it noted Dr. 
Schmalz's treatment for those same problems.  The statement by 
the Veteran and his friend show two things-in-service problems 
and post-service problems, points conceded by the Board in its 
1998 decision.  Therefore, this new evidence is cumulative and 
may not be considered new and material.

Under these circumstances, the Board must conclude that new and 
material evidence has not been received; hence, the requirements 
to reopen the claim of service connection for periodontal disease 
have not been met, and the appeal must be denied.  As new and 
material evidence to reopen the finally disallowed claim has not 
been received, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

(The Board recognizes that the provisions of 38 C.F.R. § 3.381 
(2009) do not allow for periodontal disease to be service 
connected except for the purpose of establishing eligibility for 
outpatient dental treatment.  Nevertheless, given the theories of 
entitlement propounded by the Veteran, and because of the manner 
in which the claim was previously handled by the Board, which 
included consideration of periodontal disease as secondary to a 
service-incurred disease rather than as a primary disease 
process, the Board has undertaken the analysis of the claim to 
reopen as set forth above.)


ORDER

As new and material evidence has not been received, the 
application to reopen a claim of entitlement to service 
connection for periodontal disease for compensation purposes is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


